Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 1 of 32 PageID 1963



   1

   2

   3

   4

   5

   6

   7
                                    UNITED STATES DISTRICT COURT
   8                                 MIDDLE DISTRICT OF FLORIDA
   9
        CHRISTINE JACKSON, ASHLEY                       Case No. 6:16-cv-210-PGB-DCI
  10    MCCONNELL, and GERALD THOMAS,
                                                        CLASS ACTION
  11                  Plaintiffs,
                                                        DECLARATION OF DEBORAH
  12           vs.                                      MCCOMB RE: NOTICE PROCEDURES

  13    WENDY’S INTERNATIONAL, LLC,

  14     Defendant.

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                       1
                               DECLARATION OF DEBORAH MCCOMB RE: NOTICE PROCEDURES
Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 2 of 32 PageID 1964



   1

   2               I, Deborah McComb, declare and state as follows:
   3
              1.      I am a Senior Project Manager with KCC Class Action Services, LLC (“KCC”),
   4
       located at 3301 Kerner Boulevard, San Rafael, CA. Pursuant to the Court’s August 23, 2019 Order
   5
       (ECF 146), the Court appointed KCC as the Claims Administrator in connection with the proposed
   6
       Settlement of the above-captioned Action.1 I am over eighteen (18) years of age and have personal
   7
       knowledge of the matters stated herein and, if called upon, could and would testify thereto.
   8

   9                                       CAFA NOTIFICATION
  10
              2.      In compliance with the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1715,
  11
       KCC, on behalf Defendant Wendy’s International, LLC, gave notice of the proposed settlement in
  12
       the above-captioned case.
  13
              3.      Specifically, KCC compiled a CD-ROM containing the following documents:
  14
                         Settlement Agreement and Release,
  15
                         Class Action Complaint,
  16
                         Amended Class Action Complaint,
  17
                         Second Amended Class Action Complaint,
  18
                         Defendant Wendy’s International, LLC’s Answer and Affirmative Defenses to
  19
                          Plaintiffs’ Second Amended Class Action Complaint,
  20
                         Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action
  21
                          Settlement and Certification of Settlement Class,
  22
                         Declaration of Christine Jackson,
  23
                         Declaration of Ashley McConnell,
  24
                         Declaration of Gerald Thomas,
  25
                         Declaration of John A. Yanchunis in Support of Plaintiffs’ Unopposed Motion
  26
                          for Preliminary Approval of Class Action Settlement,
  27
       1
  28    All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
       Settlement Agreement and Release, (the “Stipulation”) and/or the Preliminary Approval Order.
                                                         2
                               DECLARATION OF DEBORAH MCCOMB RE: NOTICE PROCEDURES
Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 3 of 32 PageID 1965



   1
                          [Proposed] Order Certifying a Settlement Class, Preliminarily Approving Class
   2
                           Action Settlement, and Directing Notice to the Settlement Class,
   3
                          Claim Form,
   4
                          Publication Notice,
   5
                          Long Form Notice,
   6
                          Order granting dismissal of Jonathan Torres,
   7
                          Order granting dismissal of Roxanne Gant,
   8
                          Order granting dismissal of Donald Jackson,
   9
                          [Proposed] Final Approval Order and Judgment,
  10
                          Order issued July 15, 2016, granting Defendant’s Motion to Dismiss the original
  11
                           Class Action Complaint, and
  12
                          The Order issued March 21, 2017, granting in part and denying in part
  13
                           Defendant’s subsequent Motion to Dismiss the Amended Class Action
  14
                           Complaint.
  15
               4.      The CD-ROM was accompanied by a cover letter, a copy of which is attached hereto
  16
       as Exhibit A. The CD-ROM and cover letter are referred to collectively as the “CAFA Notice
  17
       Packet.”
  18
               5.      On July 30, 2018, KCC, on behalf of Wendy’s International, LLC, caused fifty-nine
  19
       (59) CAFA Notice Packets to be mailed via Priority Mail from the U.S. Post Office in Memphis,
  20
       Tennessee to the United States Attorney General, Appropriate State Officials, and certain parties
  21
       in interest to this Action listed in Exhibit B.
  22

  23                                           THE NOTICE PLAN

  24           6.      KCC caused the Publication Notice to appear as an approximate one-third-page
  25   advertisement unit once in the print and online digital replicas of Country Living, ESPN The
  26   Magazine, and People. The Notice appeared on page 115 in the December 2018 issue of Country
  27   Living which went on-sale and became available to readers on November 13, 2018. The Notice
  28   appeared on page 46 in the October 29, 2018 issue of ESPN The Magazine which went on-sale and
                                                       3
                                 DECLARATION OF DEBORAH MCCOMB RE: NOTICE PROCEDURES
Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 4 of 32 PageID 1966



   1
       became available to readers on October 19, 2018. The Notice appeared in the October 22, 2018
   2
       issue of People which went on-sale and became available to readers on October 12, 2018. Attached
   3
       as Exhibit C is a copy of the Publication Notice as it appeared in each publication.
   4
              7.      In addition, KCC implemented a paid nationwide online advertising campaign
   5
       consisting of internet banners on the Google Display Network and Yahoo! audience network, as
   6
       well as the social media site Facebook. KCC purchased 170 million impressions, which were
   7
       targeted to reach adults 25 years of age or older on both desktop and mobile devices, including
   8
       tablets and smartphones. The online advertisements included an embedded link to the case website.
   9
       A total of 184,072,509 impressions were delivered from September 22, 2018 through November
  10
       21, 2018 – more than 14 million more impressions that proposed in connection with Notice Plan
  11
       submitted to the Court. See ECF 138-1, at ¶ 14 (estimating that approximately 169.5 million
  12
       impressions would be generated pursuant to the Notice Plan). Attached as Exhibit D re copies of
  13
       the digital advertisements as they appeared on the ad networks and Facebook.
  14
              8.      According to KCC’s media team and consistent with the Notice Plan submitted and
  15
       approved by the Court, the Notice Plan reached approximately 70% of likely Class members on
  16
       average 1.9 times each.
  17

  18                                       SETTLEMENT WEBSITE

  19          9.      On or about September 21, 2018, KCC established a settlement website
  20   www.wendysdatabreachsettlement.com dedicated to the Settlement to provide settlement
  21   information to the Class Members and to answer frequently asked questions. The website URL
  22   was set forth in the Long Form Notice, Publication Notice, and Claim Form. Visitors of the website
  23   can download copies of the Long Form Notice, Claim Form, and other case-related documents.
  24   Visitors can also submit claims online and upload supporting documentation. Since September 24,
  25   2018, Wendy’s has also provided hyperlinked access to the Settlement Website from its Payment
  26   Card Incident website.
  27

  28
                                                         4
                                 DECLARATION OF DEBORAH MCCOMB RE: NOTICE PROCEDURES
Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 5 of 32 PageID 1967
Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 6 of 32 PageID 1968




                            EXHIBIT A
Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 7 of 32 PageID 1969




                                                              One Atlantic Center
                                                          1201 West Peachtree Street
                                                            Atlanta, GA 30309-3424
                                                       404-881-7000 | Fax: 404-881-7777


    Donald Houser                                          Direct Dial: 404-881-4749                     Email: donald.houser@alston.com




     July 30, 2018

     VIA PRIORITY MAIL

     «First» «Last»
     «Company»
     «Address_1»
     «Address_2»
     «City», «State» «Zip»

                 Re:       Notice of Proposed Class Action Settlement Pursuant to 28 U.S.C. § 1715

     Dear «First» «Last»:

     ALSTON & BIRD LLP represents Wendy’s International, LLC (“Wendy’s”) in a putative class action
     lawsuit entitled Christine Jackson, Ashley McConnell, and Gerald Thomas, individually and on
     behalf of all others similarly situated, v. Wendy’s International, LLC, Case No. 6:16-cv-00210-
     PGB-DCI. The lawsuit is pending before the Honorable Paul G. Byron in the United States District
     Court for the Middle District of Florida, Orlando Division. This letter is to advise you that
     Plaintiffs filed an Unopposed Motion for Preliminary Approval of Class Action Settlement and
     Certification of Settlement Class in connection with this class action lawsuit on July 24, 2018.

                 Case Name:                       Jackson, et al., v. Wendy’s International, LLC1

                 Case Number:                     6:16-cv-00210-PGB-DCI

                 Jurisdiction:                    United States District Court,
                                                  Middle District of Florida, Orlando Division

                 Date Settlement
                 Filed with Court:                July 24, 2018




     1
      This case is styled Jonathan Torres, et al. v. Wendy’s International, LLC, 6:16-cv-00210-PGB-DCI
     (M.D. Fla.) on the Court’s CM/ECF system.
     Alston & Bird LLP                                                                                                                   www.alston.com


     Atlanta | Beijing | Brussels | Charlotte | Dallas | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 8 of 32 PageID 1970
     «First» «Last»
     July 30, 2018
     Page 2


     Wendy’s denies any wrongdoing or liability whatsoever, but has decided to settle this action
     solely in order to eliminate the burden, expense, and uncertainties of further litigation. In
     compliance with 28 U.S.C. § 1715(b), the following documents referenced below are included on
     the CD that is enclosed with this letter:

             1.       28 U.S.C. § 1715(b)(1) – Complaint and Related Materials: Copies of the Class
                      Action Complaint, Amended Class Action Complaint, Second Amended Class
                      Action Complaint, and Defendant Wendy’s International, LLC’s Answer and
                      Affirmative Defenses to Plaintiffs’ Second Amended Class Action Complaint are
                      included on the enclosed CD.

             2.       28 U.S.C. § 1715(b)(2) – Notice of Any Scheduled Judicial Hearing: As of July
                      30, 2018, the Court has not scheduled a final approval hearing in this matter. A
                      hearing on the Unopposed Motion for Preliminary Approval of Class Action
                      Settlement and Certification of Settlement Class has been set for August 15,
                      2018, at 3:00 p.m. in Courtroom 4B before Judge Paul G. Byron, U.S. District
                      Court, 401 West Central Blvd., Orlando, Florida. Copies of Plaintiffs’ Unopposed
                      Motion for Preliminary Approval of Class Action Settlement and Certification of
                      Settlement Class, Declaration of Christine Jackson, Declaration of Ashley
                      McConnell, Declaration of Gerald Thomas, Declaration of John A. Yanchunis in
                      Support of Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action
                      Settlement, and [Proposed] Order Certifying a Settlement Class, Preliminarily
                      Approving Class Action Settlement, and Directing Notice to the Settlement Class
                      are included on the enclosed CD.

             3.       28 U.S.C. § 1715(b)(3) – Notification to Class Members: Copies of the proposed
                      Claim Form, Publication Notice, and Long Form Notice to be provided to the
                      class are included on the enclosed CD.

             4.       28 U.S.C. § 1715(b)(4) – Class Action Settlement Agreement: A copy of the
                      Settlement Agreement and Release is included on the enclosed CD.

             5.       28 U.S.C. § 1715(b)(5) – Any Settlement or Other Agreement: Class Counsel
                      and Defendant entered into an agreement pursuant to which Defendant shall
                      be entitled to terminate and/or cancel the Settlement Agreement and Release
                      in the event a certain number of Settlement Class Members elect to opt out of
                      the Settlement Agreement and Release. The terms of that agreement are
                      confidential and will be submitted to the Court for in camera review if
                      requested by the Court. As of July 30, 2018, there is no other settlement or
                      agreement between Class Counsel and Defendant.

             6.       28 U.S.C. § 1715(b)(6) – Final Judgment: No final judgment has been reached
                      as of July 30, 2018. Copies of the Order granting dismissal of Plaintiff Jonathan
                      Torres, Order granting dismissal of Plaintiff Roxanne Gant, and Order granting
                      dismissal of Plaintiff Donald Jackson are included on the enclosed CD. A copy of
                      the [Proposed] Final Approval Order and Judgment is also included on the
                      enclosed CD.
Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 9 of 32 PageID 1971
     «First» «Last»
     July 30, 2018
     Page 3


              7.      28 U.S.C. § 1715(b)(7)(A)-(B) – Names of Class Members/Estimate of Class
                      Members: Wendy’s systems were not breached. Rather, the data breach at
                      issue involved third-party criminal cyberattacks on the point of sale systems of
                      certain of Wendy’s independently owned and operated franchisee restaurants.
                      As a result, Wendy’s is not the merchant of record and, pursuant to 28 U.S.C. §
                      1715(b)(7)(A), does not have a list of names of Settlement Class Members who
                      reside in each State or an estimate of the proportionate share of the claims of
                      such members to the entire Settlement Agreement and Release. Pursuant to 28
                      U.S.C. § 1715(b)(7)(B), without knowing specifics of the prospective class, it is
                      impossible to provide an estimate of the number of Settlement Class Members
                      residing in each State or the estimated proportionate share of the claims of such
                      members to the entire Settlement Agreement and Release.

              8.      28 U.S.C. § 1715(b)(8) – Judicial Opinions Related to the Settlement: As the
                      proposed Settlement Agreement and Release is still pending final approval by
                      the Court, there are no other opinions available at this time. Copies of the
                      Order issued July 15, 2016, granting Defendant’s Motion to Dismiss the original
                      Class Action Complaint, and the Order issued March 21, 2017, granting in part
                      and denying in part Defendant’s subsequent Motion to Dismiss the Amended
                      Class Action Complaint are included on the enclosed CD.

     If for any reason you believe the enclosed information does not fully comply with 28 U.S.C. §
     1715, please contact the undersigned immediately at either (404) 881-4749 or
     donald.houser@alston.com immediately so that Wendy’s can address any concerns or questions
     you may have.

     Thank you.

     Sincerely,

     ALSTON & BIRD LLP



     Donald Houser

     Enclosure: CD
Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 10 of 32 PageID 1972




                             EXHIBIT B
                                       Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 11 of 32 PageID 1973

          Last                 First                                              Company                                                   Address 1                      Address 2                    City      State       Zip
Sessions           Jefferson              Attorney General of the United States                    United States Department of Justice                  950 Pennsylvania Avenue, NW             Washington       DC       20530-0001
Lindemuth          Jahna                  Office of the Alaska Attorney General                    1031 W. 4th Avenue                                   Suite 200                               Anchorage        AK       99501-1994
Marshall           Steve                  Office of the Alabama Attorney General                   501 Washington Avenue                                PO Box 300152                           Montgomery       AL       36130-0152
Rutledge           Leslie                 Arkansas Attorney General Office                         323 Center Street, Suite 200                                                                 Little Rock      AR       72201-2610
Brnovich           Mark                   Office of the Arizona Attorney General                   1275 W. Washington Street                                                                    Phoenix          AZ             85007
CAFA Coordinator                          Office of the Attorney General                           Consumer Law Section                                 455 Golden Gate Ave., Suite 11000       San Francisco    CA             94102
Coffman            Cynthia                Office of the Colorado Attorney General                  Ralph L. Carr Colorado Judicial Center               1300 Broadway, 10th Floor               Denver           CO             80203
Jepsen             George                 State of Connecticut Attorney General's Office           55 Elm Street                                                                                Hartford         CT       06106
Racine             Karl A.                District of Columbia Attorney General                    441 4th Street, NW, Suite 1100S                                                              Washington       DC             20001
Denn               Matthew                Delaware Attorney General                                Carvel State Office Building                         820 N. French Street                    Wilmington       DE             19801
Bondi              Pam                    Office of the Attorney General of Florida                The Capitol, PL-01                                                                           Tallahassee      FL       32399-1050
Carr               Chris                  Office of the Georgia Attorney General                   40 Capitol Square, SW                                                                        Atlanta          GA       30334-1300
Suzuki             Russell                Office of the Hawaii Attorney General                    425 Queen Street                                                                             Honolulu         HI             96813
Miller             Tom                    Iowa Attorney General                                    Hoover State Office Building                         1305 E. Walnut Street                   Des Moines       IA             50319
Wasden             Lawrence               State of Idaho Attorney General's Office                 700 W. Jefferson Street, Suite 210                   P.O. Box 83720                          Boise            ID       83720-0010
Madigan            Lisa                   Illinois Attorney General                                James R. Thompson Center                             100 W. Randolph Street                  Chicago          IL             60601
Hill, Jr.          Curtis T.              Indiana Attorney General's Office                        Indiana Government Center South                      302 West Washington Street, 5th Floor   Indianapolis     IN             46204
Schmidt            Derek                  Kansas Attorney General                                  120 S.W. 10th Ave., 2nd Floor                                                                Topeka           KS       66612-1597
Beshear            Andy                   Office of the Kentucky Attorney General                  700 Capitol Ave                                      Capitol Building, Suite 118             Frankfort        KY             40601
Landry             Jeff                   Office of the Louisiana Attorney General                 P.O. Box 94095                                                                               Baton Rouge      LA       70804-4095
Healey             Maura                  Office of the Attorney General of Massachusetts          1 Ashburton Place                                                                            Boston           MA       02108-1518
Frosh              Brian                  Office of the Maryland Attorney General                  200 St. Paul Place                                                                           Baltimore        MD       21202-2202
Mills              Janet                  Office of the Maine Attorney General                     State House Station 6                                                                        Augusta          ME       04333
Schuette           Bill                   Office of the Michigan Attorney General                  P.O. Box 30212                                       525 W. Ottawa Street                    Lansing          MI       48909-0212
Lori Swanson       Attorney General       Attention: CAFA Coordinator                              Suite 102, State Capital 75 Dr.                      Martin Luther King, Jr. Blvd.           St. Paul         MN             55155
Hawley             Joshua D.              Missouri Attorney General's Office                       Supreme Court Building                               207 W. High Street                      Jefferson City   MO             65101
Hood               Jim                    Mississippi Attorney General's Office                    Department of Justice                                P.O. Box 220                            Jackson          MS             39205
Fox                Tim                    Office of the Montana Attorney General                   Justice Bldg.                                        215 N. Sanders Street                   Helena           MT       59620-1401
Stein              Josh                   Office of the North Carolina Attorney General            Department of Justice                                P.O. Box 629                            Raleigh          NC       27602-0629
Stenehjem          Wayne                  North Dakota Office of the Attorney General              State Capitol                                        600 E. Boulevard Avenue                 Bismarck         ND       58505-0040
Peterson           Doug                   Office of the Nebraska Attorney General                  State Capitol                                        P.O. Box 98920                          Lincoln          NE       68509-8920
MacDonald          Gordon                 New Hampshire Attorney General                           33 Capitol Street                                                                            Concord          NH       03301-6397
Grewal             Gurbir S,              Office of the New Jersey Attorney General                Richard J. Hughes Justice Complex                    25 Market Street, P.O. Box 080          Trenton          NJ       08625
Balderas           Hector                 Office of the New Mexico Attorney General                P.O. Drawer 1508                                                                             Santa Fe         NM       87504-1508
Laxalt             Adam Paul              Nevada Attorney General                                  Old Supreme Ct. Bldg.                                100 North Carson Street                 Carson City      NV             89701
Schneiderman       Eric                   Office of the New York Attorney General                  Dept. of Law - The Capitol                           2nd Floor                               Albany           NY             12224
DeWine             Mike                   Ohio Attorney General                                    State Office Tower                                   30 E. Broad Street                      Columbus         OH       43266-0410
Hunter             Mike                   Oklahoma Office of the Attorney General                  313 NE 21st Street                                                                           Oklahoma City    OK             73105
Rosenblum          Ellen F.               Office of the Oregon Attorney General                    Justice Building                                     1162 Court Street, NE                   Salem            OR             97301
Shapiro            Josh                   Pennsylvania Office of the Attorney General              16th Floor, Strawberry Square                                                                Harrisburg       PA             17120
Kilmartin          Peter                  Rhode Island Office of the Attorney General              150 South Main Street                                                                        Providence       RI       02903
Wilson             Alan                   South Carolina Attorney General                          Rembert C. Dennis Office Bldg.                       P.O. Box 11549                          Columbia         SC       29211-1549
Jackley            Marty J.               South Dakota Office of the Attorney General              1302 East Highway 14, Suite 1                                                                Pierre           SD       57501-8501
Slatery, III       Herbert H.             Tennessee Attorney General and Reporter                  425 5th Avenue North                                                                         Nashville        TN             37243
Paxton             Ken                    Attorney General of Texas                                Capitol Station                                      P.O. Box 12548                          Austin           TX       78711-2548
Reyes              Sean                   Utah Office of the Attorney General                      State Capitol, Room 236                              350 N State St                          Salt Lake City   UT       84114-0810
Herring            Mark                   Office of the Virginia Attorney General                  202 North Ninth Street                                                                       Richmond         VA             23219
Donovan            TJ                     Office of the Attorney General of Vermont                109 State Street                                                                             Montpelier       VT       05609-1001
Ferguson           Bob                    Washington State Office of the Attorney General          1125 Washington St SE                                P.O. Box 40100                          Olympia          WA       98504-0100
Schimel            Brad                   Office of the Wisconsin Attorney General                 Dept of Justice, State Capitol                       RM 114 East P.O. Box 7857               Madison          WI       53707-7857
Morrisey           Patrick                West Virginia Attorney General                           State Capitol                                        1900 Kanawha Blvd E                     Charleston       WV             25305
Michael            Peter K.               Office of the Wyoming Attorney General                   State Capitol Bldg.                                                                          Cheyenne         WY             82002
Ale                Talauega Eleasalo V.   American Samoa Attorney General                          Exec. Ofc. Bldg, Utulei                              Territory of American Samoa             Pago Pago        AS             96799
Barrett-Anderson   Elizabeth              Office of the Attorney General, ITC Building             590 S. Marine Corps Drive                            Suite 706                               Tamuning         Guam           96913
Manibusan          Edward                 Northern Mariana Islands Attorney General                Administration Building                              PO Box 10007                            Saipan           MP       96950-8907
Vazquez Garced     Wanda                  Puerto Rico Attorney General                             P.O. Box 902192                                      San Juan                                San Juan         PR       00902-0192
Walker             Claude E.              Virgin Islands Attorney General, Department of Justice   34-38 Kronprindsens Gade                             GERS Bldg, 2nd Floor                    St. Thomas       VI       00802
Houser             Donald                 Alston & Bird LLP                                        1201 West Peachtree Street                           Suite 4900                              Atlanta          GA       30309-3424
Komarek            Laura A.               Alston & Bird LLP                                        1201 West Peachtree Street                           Suite 4900                              Atlanta          GA       30309-3424
Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 12 of 32 PageID 1974




                             EXHIBIT C
Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 13 of 32 PageID 1975
Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 14 of 32 PageID 1976
                                                                                                                 Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 15 of 32 PageID 1977
                                                                                                                                                                                                                                                                                                   LEGAL NOTICE
                                                                                                                                                                                                                                                                               If you used a credit, debit, or other payment
NBA PREVIEW                                                                                                                                                                                                                                                                    card at certain Wendy’s branded restaurants
3 0 D R A M A S T O WAT C H                                                                                                                                                                                                                                                    between October 25, 2015 and June 28, 2016,
                                                                                                                                                                                                                                                                               you may be eligible for a cash payment from
                                                                                                                                                                                                                                                                                   a data breach class action settlement.
                                                                                                                                                                                                                                                                                 A Settlement has been reached with Wendy’s
                                                                                                                                                                                                                                                                               International, LLC (“Wendy’s”) in a class action




                                                                                                            !
                                                                                                                                                                                                                                                                               lawsuit about a data breach that occurred at certain of
                                                                                                                                                                                                                                                                               Wendy’s independently owned and operated franchisee
                                                                                                                                                                                                                                                                               restaurants between October 25, 2015 and June 28, 2016
                                                                                                                                                                                                                                                                               (“Data Breach”). The Settlement will pay people whose
                                                                                                                                                                                                                                                                               “Personal Information” was compromised as a result of
                                                                                                                                                                                                                                                                               the Data Breach and who incurred reimbursable losses
                                                                                                                                                                                                                                                                               as described in the Claim Form. Personal Information
                                                                                                                                                                                                                                                                               means information that is or could be used, whether
                                                                                                                                                                                                                                                                               on its own or in combination with other information,
   If you’re still wading through the 2017-18     because he can’t play with Westbrook—                                   something he feels he needs to address           ly in their younger days, Durant was a so-        bined desire to win a championship to-            to identify, locate, or contact a person, and it also
                                                                                                                                                                                                                                                                               includes names, addresses, payment card numbers,
season on your DVR, spoiler alert: The            with that 43-attempt performance usher-                                 with you, he’s going to do it. But he’s going    cializer, wanting to go out on the road or        gether. “A lot of it,” George says now of         expiration dates, security and service codes, and any
                                                                                                                                                                                                                                                                               other payment card-related information.
Thunder will not win the championship.            ing him out of town.                                                    to be your teammate at the end of the day.       have teammates over to play video games.          Westbrook’s impact on his decision to stay,         The United States District Court for the Middle
After going 22–9 in December and Janu-               It is something George considers, of                                 He’s going to have your back, he’s going to      Westbrook has always been more of a               “was I liked our chemistry, I liked what he       District of Florida authorized this notice in the case,
                                                                                                                                                                                                                                                                               known as Torres v. Wendy’s International, LLC, Case
ary, during Westbrook’s renaissance and           course. But he also sees the good that comes        SCHEDULE ALERT!     stand his ground and he’s going to go to war     homebody. Durant left the Thunder for a           brings to the table, I liked his competitive-     No. 6:16-cv-00210-PGB-DCI (M.D.Fla.).
George’s transition, they fade the rest of the    from Westbrook’s abrasive behavior.              Attention, gamblers!   with you. After, he’s going to laugh, he’s go-   lot of reasons, but somewhere on that list        ness and I loved him as a teammate, as a            Go to www.wendysdatabreachsettlement.com for
                                                                                                      OKC visits the                                                                                                                                                           additional Settlement information, including a list of
season. A three-way tiebreaker hands them            “You’ve got guys in the league that have                             ing to joke—that’s Russ. He’s a different        were the feelings of isolation he got from        friend, as a brother, as a dude in the locker     affected Wendy’s restaurants and the exposure dates for
                                                                                                   Clippers on March 8                                                                                                                                                         each impacted location.
the fourth seed and home court in the first       that—I would say ‘a--hole’ in them that                                 type of teammate.”                               Westbrook.                                        room. He had a lot to do with me coming
                                                                                                     for its third road                                                                                                                                                                       WHAT IS THIS ABOUT?
round, but OKC falls to the Jazz in six           people think Russ has,” George says. “And        game in four nights.       Now all George has to decide is whether         From the very beginning, it was impor-         back here.”                                         The lawsuit claims that Wendy’s was responsible for
games, eliminated in a game in which              that’s fine. That’s fine to be an a--hole. You                          it is the type of teammate he wants.             tant to Westbrook that this time be                  George drinks wine with Dwyane Wade            the Data Breach. Wendy’s denies all of the claims and
                                                                                                                                                                                                                                                                               says it did not do anything wrong. The Court did not
Westbrook attempts 43 shots to score 46           should be an a--hole at some point. The dif-                                                                             different. Way back in August, at George’s        at the Four Seasons Hotel Los Angeles,            decide in favor of either side. Instead, both sides agreed
                                                                                                                                                                                                                                                                               to a settlement. This Settlement is not an admission of
points and George finishes with five points       ference is, you’ve got guys that are a--holes                           WITH A BLACK mask wrapped tightly around         inaugural charity fishing tournament in           picking his brain about free agency. “I know      wrong-doing or an indication that any law was violated.
on 2-of-16 shooting.                              that don’t care to be your teammate. Russ                               his face and a black tactical vest strapped      northern LA, Westbrook was there, fishing         who I am as a player; I just want to help a                        WHO IS INCLUDED?
                                                                                                                                                                                                                                                                                 You are included in the Settlement if you reside
   The game before, Westbrook and George          is going to be there, regardless if he’s get-                           across his torso, Westbrook crouches be-         for the first time in his life, sitting out on    team win, and I feel comfortable doing that       in the United States and your Personal Information
had sparked a miraculous rally, bringing          ting on you, if he’s chewing you out. If it’s                           hind a rusted conversion van and motions         Castaic Lake in a boat for an entire day in       with Russ,” he tells Wade.                        was compromised as a result of the Data Breach
                                                                                                                                                                                                                                                                               (“Settlement Class Members”).
the Thunder back from 25 down. They                                                                                       to George. Westbrook leans against the           support of George.                                   Presti and the Thunder contingent head           WHAT DOES THE SETTLEMENT PROVIDE?
scored 37 straight points together and 60                                                                                 van, paintball gun held by his waist, and           “As a young guy, I’m not sure both of us       back to Oklahoma feeling good about their           The Settlement provides two types of payments to
                                                                                                                                                                                                                                                                               people who submit valid claims. You may submit a
of the Thunder’s final 67. With Anthony                                                                                   peers out. George glides past his right          would’ve meshed well,” George says. “I had        chances. George is scheduled to fly to OKC        claim for either or both types of payments.
benched for the comeback, it was a snap-                                                                                  flank, moving up to an old windowless            to learn a lot about being a better team-         a day later, on Saturday (the same day as           (1) Reimbursement of up to $5,000 for certain
                                                                                                                                                                                                                                                                                 documented unreimbursed out-of-pocket expenses
shot of what the chemistry could create, the                                                                              transport bus.                                   mate, about being a better person, so I           the party—fancy that!), and before he steps         and lost time that resulted from the Data Breach.
perfect balance of control and chaos. In the                                                                                 “You right here?” George asks.                think we came together at a good time.”           onto a private jet, he tells an ESPN docu-          (2) Reimbursement for non-documented time spent
                                                                                                                                                                                                                                                                                 dealing with the repercussions of the Data Breach for
rare time that it was a good thing, it felt as                                                                               “Yeah, watch ’em!” Westbrook says, mov-          Westbrook and George share a lot of            mentary crew following his free agency:             up to 2 hours at $15/hour ($30 total).
                                                                                                                                                                                                                                                                               Wendy’s will pay up to $3.4 million to settle the lawsuit.
if Westbrook and George were the only two                                                                                 ing up next to George. “Right around the         common ground—both Southern Cal kids,             “The only way to go about it is to go to Okla-    Court-awarded attorneys’ fees, costs and expenses, and
players the Thunder needed.                                                                                               corner.”                                         both lightly recruited to college, both           homa and make it official.”                       service awards to the Representative Plaintiffs will
                                                                                                                                                                                                                                                                               be deducted from the $3.4 million prior to making
   But then they are out, another first-                                                                                     Westbrook straightens up, looking             doubted as lottery picks, both self-made             He lands on a private runway at Will Rog-      payments to Settlement Class Members who submit
round exit, and in his desperation to win,                                                                                through the windows of the bus, and fires        stars. They come from two-parent homes            ers airport at 6:45 p.m., steps off at the same   valid Claim Forms.
                                                                                                                                                                                                                                                                                        HOW DO YOU GET A PAYMENT?
Westbrook provides rival executives the                                                                                   a couple of shots. Seeing his chance, George     with tight-knit siblings and stable support       spot where he arrived in OKC for the first          To get a payment you must submit a Claim Form by
alternative pitch: Why would anyone want                                                                                  steps out and opens fire.                        systems. But what makes them work,                time nearly a year before. This time there        March 21, 2019. Claim Forms are available at www.
                                                                                                                                                                                                                                                                               wendysdatabreachsettlement.com or by calling 1-844-
to play with that guy?                                                                                                       “Got ’em!” he yells. “You out! You out!”      George says, is that they’re so different.        are no fans, no signs, no strategically placed    295-9845.
   Sure, plenty of Westbrook’s teammates,                                                                                    It is early May, a few weeks after the           “It’s yin and yang, honestly,” he says. “I’m   billboards. He has flown to OKC in secrecy.                   WHAT ARE YOUR OPTIONS?
                                                                                                                                                                                                                                                                                 If you do not want to be legally bound by the
current and former, swear by his competi-                                                                                 Thunder have been eliminated from the            the exact opposite of what Russ is, but I just    It is pouring rain, and he quickly hops into      Settlement, you must exclude yourself from it by
                                                                                                                                                                                                                                                                               December 21, 2018, or you will not be able to sue,
tiveness and passion. “I think guys like                                                                                  playoffs and almost two months until free        know what I bring and what I can help him         a black SUV and heads to the Thunder prac-        or continue to sue, Wendy’s about the legal claims

                                                 “Russ is going
playing in that environment,” one NBA                                                                                     agency opens. Westbrook and George are           with, and it’s vice versa. I know how much        tice facility. He eats dinner and meets with      this Settlement resolves. If you exclude yourself, you
                                                                                                                                                                                                                                                                               cannot get money from the Settlement.
agent says. “I have not had anyone that’s                                                                                 at Hollywood Sports Park in Los Angeles,         he helps me and how much he opens the             a very small contingent of Thunder brass,           If you stay in the Settlement Class, you can tell the
complained about [Westbrook]. He’s a                                                                                      paintballing to celebrate George’s 28th          game up for me. To be out there with a guy        including Bennett and Presti.                     Court that you do not agree with the Settlement or some

good guy and a good teammate.”                    to have your                                                            birthday.                                        like that, man, he’s a winner. He wants to           A few hours later, the sky clear, George
                                                                                                                                                                                                                                                                               part of it by objecting to it by December 21, 2018.
                                                                                                                                                                                                                                                                                 The      Long      Notice      available
                                                                                                                                                                                                                                                                               wendysdatabreachsettlement.com explains how to
                                                                                                                                                                                                                                                                                                                             at     www.
   “Russ raises the bar,” another player says,                                                                               George knows a different Westbrook            win and doesn’t care about nothing else.”         heads north to that house in Arcadia, ar-
“but it’s not for everyone.”
   Westbrook is plenty familiar with the
                                                  back, and he’s                                                          than other players who came through OKC
                                                                                                                          do. He got to know a 29-year-old West-           A MONTH AFTER that paintball game, West-
                                                                                                                                                                                                                             riving around 9:30 p.m. He sees West-
                                                                                                                                                                                                                             brook waiting for him, and they hug. “Let
                                                                                                                                                                                                                                                                               exclude yourself or object and describes the released
                                                                                                                                                                                                                                                                               claims in detail.
                                                                                                                                                                                                                                                                                             WHO REPRESENTS YOU?

narrative. And he is determined that it be
different with George.
                                                  going to go                                                             brook, married with a son, accomplished
                                                                                                                          in the NBA as an MVP and seven-time All-
                                                                                                                                                                           brook is on vacation with his family in
                                                                                                                                                                           Hawaii, making plans for the house party.
                                                                                                                                                                                                                             me see those braids,” Westbrook says, pull-
                                                                                                                                                                                                                             ing George’s hat off to reveal a fresh hair-
                                                                                                                                                                                                                                                                                 The Court appointed John A. Yanchunis of Morgan
                                                                                                                                                                                                                                                                               & Morgan Complex Litigation Group as Lead Counsel
                                                                                                                                                                                                                                                                               and Patrick A. Barthle of Morgan & Morgan Complex
                                                                                                                                                                                                                                                                               Litigation Group, Jean Sutton Martin of Law Office of
   From the beginning, George represented
a second chance for the Thunder and their
                                                  to war with                                                             Star. Those who have spent time around
                                                                                                                          Westbrook over the years rave about his
                                                                                                                                                                           He has input for the guest list, picks out the
                                                                                                                                                                           menu and decorations. He chooses Nas to
                                                                                                                                                                                                                             style. They head inside and talk with Nas,
                                                                                                                                                                                                                             with Westbrook joking—maybe?—that
                                                                                                                                                                                                                                                                               Jean Sutton Martin PLLC, Ariana Tadler and Melissa
                                                                                                                                                                                                                                                                               Clark of Milberg Tadler Phillips Grossman LLP, John
                                                                                                                                                                                                                                                                               Emerson of Emerson Scott LLP, and Jeremy Glapion
star-crossed MVP—a chance to put to rest
the conversation started in the wake of the
                                                  you. He’s a                                                             growth in maturity and leadership, a sig-
                                                                                                                          nificant spike in the line graph coming af-
                                                                                                                                                                           perform.
                                                                                                                                                                              Meanwhile, Presti, Donovan and a small
                                                                                                                                                                                                                             he’d get his first tattoo after the Thunder
                                                                                                                                                                                                                             win their first title.
                                                                                                                                                                                                                                                                               of Glapion Law Firm as Class Counsel to represent
                                                                                                                                                                                                                                                                               the Settlement Class. Class Counsel will ask the Court
                                                                                                                                                                                                                                                                               for an award for attorneys’ fees of $1,020,000, plus
                                                                                                                                                                                                                                                                               reasonable costs and expenses, and service awards up to
summer of 2016, the time of Kevin Du-
rant’s defection. The consequences of             different type                                                          ter Durant left. George didn’t meet the
                                                                                                                          23-year-old Westbrook, the one hell-bent
                                                                                                                                                                           group of Thunder staffers spend time with
                                                                                                                                                                           George at his home in Los Angeles. Presti
                                                                                                                                                                                                                                Then Westbrook and George grab micro-
                                                                                                                                                                                                                             phones and climb onto the stage.
                                                                                                                                                                                                                                                                               $5,000 each for the Representative Plaintiffs Christine
                                                                                                                                                                                                                                                                               Jackson, Ashley McConnell, and Gerald Thomas. If
                                                                                                                                                                                                                                                                               you want to be represented by your own lawyer, you
George leaving would be colossal for the
franchise—a complete teardown would               of teammate.”                                                           on proving to the world he was an elite
                                                                                                                          player who belonged.
                                                                                                                                                                           talks about George leading the next era of
                                                                                                                                                                           Thunder basketball, building a legacy and
                                                                                                                                                                                                                                “What’s happenin’, what’s happenin’,
                                                                                                                                                                                                                             what’s happenin’?” Westbrook says. “As you
                                                                                                                                                                                                                                                                               may hire one at your own expense.
                                                                                                                                                                                                                                                                                      WHEN WILL THE SETTLEMENT BE
                                                                                                                                                                                                                                                                                                     APPROVED?
likely follow. But for Westbrook, who put                                                                                    This paintball outing never would have        leading them forward in tandem with               can see, we had a surprise guest come in, if        The Court will hold a hearing on February 25,
                                                  PAUL GEORGE                                                                                                                                                                                                                  2019, at 10:30 a.m. to consider whether to approve the
himself out there for George, his reputation                                                                              happened with that version of West-              Westbrook to heights they’ve never                y’all ain’t noticed already.”                     Settlement, and Class Counsel’s request for attorneys’
                                                                                                                                                                                                                                                                               fees, costs and expenses, and service awards. You or
is hanging in the balance: George couldn’t                                                                                brook—on-court chemistry was only one            reached. George talks about being on a               “Just like Russ,” George says. “Always         your own lawyer may ask to appear and speak at the
be another star player in his prime leaving                                                                               factor in his fallout with Durant. Especial-     mission with Westbrook and their com-             hooking me up.”                                   hearing at your own cost, but you do not have to.
                                                                                                                                                                                                                                                                                          WANT MORE INFORMATION?
                                                                                                                                                                                                                                                                                 Visit www.wendysdatabreachsettlement.com or call
                                                                                                                                                                                                                                                                               1-844-295-9845.

4 6 E SPN O CTO BE R 2018                                                                                                                                                                                                                                                                  1-844-295-9845
                                                                                                                                                                                                                                                                                  www.wendysdatabreachsettlement.com
Case 6:16-cv-00210-PGB-DCI Document 152-1 Filed 02/14/19 Page 16 of 32 PageID 1978




                             EXHIBIT D
Torres v. Wendy’s International, LLC: 300x600
             Case 6:16-cv-00210-PGB-DCI         Document 152-1 Filed 02/14/19 Page 17 of 32 PageID 1979
Placement: BusinessInsider.com
Torres v. Wendy’s International, LLC: 300x250
             Case 6:16-cv-00210-PGB-DCI         Document 152-1 Filed 02/14/19 Page 18 of 32 PageID 1980
Placement: BusinessInsider.com
Torres v. Wendy’s International, LLC: 728x90
             Case 6:16-cv-00210-PGB-DCI        Document 152-1 Filed 02/14/19 Page 19 of 32 PageID 1981
Placement: BusinessInsider.com
Torres v. Wendy’s International, LLC: 728x90
             Case 6:16-cv-00210-PGB-DCI        Document 152-1 Filed 02/14/19 Page 20 of 32 PageID 1982
Placement: HowStuffWorks.com
Torres v. Wendy’s International, LLC: 300x600
             Case 6:16-cv-00210-PGB-DCI         Document 152-1 Filed 02/14/19 Page 21 of 32 PageID 1983
Placement: HowStuffWorks.com
Torres v. Wendy’s International, LLC: 728x90
             Case 6:16-cv-00210-PGB-DCI        Document 152-1 Filed 02/14/19 Page 22 of 32 PageID 1984
Placement: LATimes.com
Torres v. Wendy’s International, LLC: 300x250
             Case 6:16-cv-00210-PGB-DCI         Document 152-1 Filed 02/14/19 Page 23 of 32 PageID 1985
Placement: LATimes.com
Torres v. Wendy’s International, LLC: 300x600
             Case 6:16-cv-00210-PGB-DCI         Document 152-1 Filed 02/14/19 Page 24 of 32 PageID 1986
Placement: People.com
Torres v. Wendy’s International, LLC: 300x250
             Case 6:16-cv-00210-PGB-DCI         Document 152-1 Filed 02/14/19 Page 25 of 32 PageID 1987
Placement: People.com
Torres v. Wendy’s International, LLC: 728x90
             Case 6:16-cv-00210-PGB-DCI        Document 152-1 Filed 02/14/19 Page 26 of 32 PageID 1988
Placement: People.com
Torres v. Wendy’s International, LLC: 728x90
             Case 6:16-cv-00210-PGB-DCI        Document 152-1 Filed 02/14/19 Page 27 of 32 PageID 1989
Placement: Yahoo! Network Site
Torres v. Wendy’s International, LLC: 300x250
             Case 6:16-cv-00210-PGB-DCI         Document 152-1 Filed 02/14/19 Page 28 of 32 PageID 1990
Placement: Yahoo! Network Site
Torres v. Wendy’s International, LLC: 300x600
             Case 6:16-cv-00210-PGB-DCI         Document 152-1 Filed 02/14/19 Page 29 of 32 PageID 1991
Placement: Yahoo! Network Site
Torres v. Wendy’s International, LLC: Desktop Ad
             Case 6:16-cv-00210-PGB-DCI            Document 152-1 Filed 02/14/19 Page 30 of 32 PageID 1992
Placement: Facebook.com
Torres v. Wendy’s International, LLC: Desktop Ad
             Case 6:16-cv-00210-PGB-DCI            Document 152-1 Filed 02/14/19 Page 31 of 32 PageID 1993
Placement: Desktop Right Column
Torres v. Wendy’s International, LLC: Mobile Ad
             Case 6:16-cv-00210-PGB-DCI           Document 152-1 Filed 02/14/19 Page 32 of 32 PageID 1994
Placement: Facebook App
